Title: To Benjamin Franklin from John Adams, 27 March 1784
From: Adams, John
To: Franklin, Benjamin



Sir
The Hague March 27. 1784

I have received the Letter you did me the Honour to write me the 15th with the Letters Packet and Copy inclosed. I think with you that the Delay of the Ratification cannot occasion any Difficulty, but it was very proper to Send a Copy of the Secretarys Letter to Mr Laurens, who may negotiate an Agreement to extend the Term or at least may explain the Cause of delay.
I have comfortable Assurances of Saving our Financiers Credit for this time, but if he repeats these bold Measures I shall not be able I fear to rescue him again.

Dr Franklin.

